internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-129475-00 date date legend lp state d1 this letter responds to your date request for a private_letter_ruling submitted on behalf of lp requesting a time extension under sec_301_9100-3 of the procedure and administration regulations facts according to the information submitted lp is a state limited_partnership that previously made an election to adjust the basis of partnership property pursuant to sec_754 of the internal_revenue_code lp intended to revoke its sec_754 election effective date pursuant to sec_1_754-1 however lp inadvertently failed to file timely its return for the year ending d1 law and analysis sec_1_754-1 of the regulations provides the general_rule that a partnership having an election in effect under sec_754 may revoke that election only with the approval of the director for the internal_revenue_district in which the partnership return is required to be filed sec_1_754-1 of the regulations provides that notwithstanding sec_1 c any partnership having an election in effect under sec_754 for its taxable_year that includes date may revoke such election effective for transfers or distributions occurring on or after date by attaching a statement to the partnership’s return for such year for the revocation to be valid the statement must be filed not later that the time prescribed by sec_1_6031_a_-1 including extensions thereof for filing the return for such taxable_year sec_301_9100-1 gives the commissioner discretion to grant reasonable plr-129475-00 extensions of time to make regulatory elections under the rules of sec_301_9100-2 and sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register or a notice published in the internal_revenue_bulletin sec_301_9100-3 sets forth the standards which the commissioner uses to determine whether to grant a discretionary time extension under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence proving to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that lp has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result lp is granted an extension of time for revoking its election under sec_754 effective date until days following the date of this letter lp should revoke its election by filing the statement described in sec_1_754-1 of the regulations a copy of this letter should be attached to that statement except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to the taxpayer’s second authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
